Citation Nr: 9921985	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-18 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Jackson, Mississippi 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement the veteran's claims seeking 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, and hypertension.

The Board notes that the Nashville, Tennessee RO had 
previously denied entitlement to service connection for a 
nervous condition, classified as an anxiety reaction in a 
July 1967 rating decision, which was not appealed by the 
veteran.  To the extent that in the June 1995 decision, the 
Jackson, Mississippi RO has essentially reopened and 
conducted a de novo review of the issue of entitlement to 
service connection for an acquired psychiatric disorder, to 
now include PTSD, the Board will also conduct a de novo 
review of this issue, rather than address the issue in terms 
of whether new and material evidence has been submitted to 
reopen a claim for an acquired psychiatric disorder, 
classified as anxiety reaction.  


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet.App. 461 (1992); 
Roberts v. Derwinski, 2 Vet.App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).

The veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder, to include 
PTSD, and for hypertension. 

Service medical records and personnel records reveal no 
evidence that the veteran was subjected to combat or combat 
related stressors.  The veteran testified, however, in an 
August 1996 hearing that he was subjected to stressors during 
service, that included handling bombs and loading them onto 
planes.  He also testified that, during his time in active 
duty in December 1966, his father was murdered, and this 
caused enough stress that he required psychiatric 
hospitalization inservice.  

The report from the October 1965 entrance examination was 
negative for complaints or findings of psychiatric problems.  
Service medical records reveal that the veteran was treated 
inservice for headaches in September 1966, and a history of 
nervousness, accompanied by elevated blood pressure, was 
given prior to enlistment.  In August 1966, he was treated 
for mononucleosis with headaches, with daily-elevated 
temperature of 100 to 102, and showed blood pressure readings 
of 160/102 associated with the headaches, interspersed with 
normal readings averaging 120/170.  A September 1966 
treatment note for headaches of unknown etiology revealed 
labile blood pressure over the past month with occasional 
reading of 160/100 during the course of an acute febrile 
illness.  Regular blood pressure reading was 142/74.  In 
February 1967, the veteran underwent a medical board, wherein 
he was noted to be extremely anxious, with no evidence of 
psychosis, perceptual or cognitive disorder.  A history of 
extreme anxiety with headaches, since adolescence was given.  
The veteran was found to have a longstanding neurosis, best 
diagnosed as anxiety reaction and he was found to not meet 
the minimum standards for enlistment or induction by reason 
of physical disability due to anxiety reaction and that the 
disability was neither incurred nor aggravated by service.  

VA treatment notes reveal that the veteran was treated for 
anxiety and alcohol abuse problems from October through 
December 1994.  He was also noted to have elevated blood 
pressure in October 1994, with a reading of 180/100.  In 
November 1994, he underwent blood pressure monitoring, with 
results showing a minimum reading of 129/62, a maximum 
reading of 188/111 and an average reading of 157/99.  VA 
treatment notes show ongoing treatment for psychiatric 
problems, primarily relating to alcohol abuse problems 
throughout 1995 and 1996.  

The report from an August 1996 VA PTSD examination noted 
stressors that included loading bombs.  He gave a history of 
blacking out on the ship, being sent to sick bay and placed 
in a psychiatric ward for six months of service.  The history 
of his father's murder around Christmas 1966 was also given.  
His lengthy postservice treatment for alcohol and substance 
abuse was also given.  He was found to have a number of 
depressive symptoms.  He also had a few PTSD traits.  He also 
gave a history of hearing voices in 1979, and some paranoid 
thinking.  The diagnoses rendered were major depressive 
disorder, with psychotic features, alcohol dependence, 
cannabis abuse and PTSD traits.  The examiner indicated that 
a diagnosis of PTSD could not be supported.  The stressors 
were viewed to be completely inadequate for a PTSD diagnosis.  
Certain symptoms were found to have some connection with 
PTSD, but were regarded in this instance at the most to be 
"traits."  His mood disorder was regarded as serious as was 
his poorly concealed anger and homicidal thoughts.

The report from the September 1996 VA general examination 
reveals a history of treatment for hypertension beginning in 
1966.  He was noted to presently be taking Lasix and 
fosinopril  medication for hypertension.  A series of blood 
pressure readings were taken.  His blood pressure readings 
were at their highest 2 minutes after exercise, at 137/82, 
but it was unclear whether the veteran was taking his 
medications at the time of the readings.  

Upon review of the evidence, the Board finds that further 
development is warranted in this matter.

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  These changes 
reflect the decision of the United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).
The Court in Cohen discussed the three elements needed to 
establish service connection for PTSD:  1. A current, clear 
medical diagnosis of PTSD, presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor; 2. credible supporting evidence that the 
claimed in-service stressor occurred and 3. medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The Court in Cohen further concluded that, in determining 
whether these elements are met, the veteran is entitled to 
have his claim adjudicated under whichever regulatory or 
Manual M21-1 provision that would be more favorable to him, 
in light of regulatory change while his case was on appeal to 
the Board.  Cohen, supra.  The Court notes that "the 
diagnostic criteria for a stressor now in effect for VA 
adjudication under DSM-IV differ substantially from those in 
DSM-III-R, in that there no longer is the requirement that 
the stressor be outside the range of usual human experience 
and be markedly distressing to almost anyone."  In essence, 
the Court notes that the requirement has been changed from an 
objective to subjective criteria, which may allow for the 
person with certain predisposition to be diagnosed with PTSD 
due to a stressor which would not be sufficient to trigger it 
in most people.  This decision should be considered when 
adjudicating the veteran's claim for entitlement to service 
connection for PTSD.  

In this case the diagnosis of PTSD is not clear, as evidenced 
by the findings on the most recent examination of August 
1996, which showed some PTSD symptomatology, but diagnosed a 
major depressive disorder and concluded that the stressors 
were insufficient to support a diagnosis of PTSD.  Further 
complicating matters is the fact that the veteran was treated 
inservice for a psychiatric disorder, that at the time was 
found to preexist but not to have been aggravated by service.  
To the extent that the veteran has alleged stressors said to 
have occurred during active duty, including his father's 
murder, further investigation is warranted to determine 
whether the evidence, including these stressors, may support 
a claim for service connection for an acquired psychiatric 
disorder by reason of aggravation, even if a diagnosis of 
PTSD is not found under DSM-IV.

Regarding the veteran's claim for entitlement to service 
connection for hypertension, the Board finds that further 
investigation is warranted in light of the fluctuating blood 
pressure readings found during active duty, and the evidence 
now showing current treatment for hypertension.

In view of the foregoing, further appellate consideration 
will be deferred, and the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
psychiatric and hypertensive disorders, 
not already associated with the claims 
file.  After securing the necessary 
release, the RO should obtain these 
records.  All pieces of correspondence, 
as well as any medical or treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The RO should request that the 
veteran furnish additional information 
with regard to the events and incidents 
he cites as stressors; in particular, the 
RO should advise him that he should 
furnish information as specific as 
possible as to the names, dates, and 
places of such events, and the persons 
involved therein.  Regardless of the 
veteran's response, the RO should review 
the file and prepare a summary of all the 
claimed stressors and should attempt to 
verify them, to include contacting the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) [previously 
the United States Army and Joint Services 
Environmental Support Group (ESG)], 7798 
Cissna Road, Springfield, VA 22150 if any 
stressor named may be verifiable by 
USASCRUR.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders that are present.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, should be accomplished.  The 
veteran's claims folder should be made 
available to and independently reviewed 
by the examiner prior to examination.  
The examiner should integrate any 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  If the 
examiner determines that the veteran has 
more than one psychiatric disorder, the 
relationship of each disorder to the 
other(s) (including etiological origin 
and secondary causation) and which 
symptoms are associated with each 
disorder should be determined.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  

Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

(a) Does the veteran have any current 
mental disability?

(b) If so, is his mental disability the 
result of a mental disorder not 
classified as a congenital defect, such 
as a personality disorder or a mental 
deficiency?

(c) If any psychiatric disorder is the 
result of a mental disorder not 
classified as a congenital defect, does 
the record reflect that this current 
disability first became manifest during 
the dates of service between March 1966 
and March 1967 or within one year of the 
date of his discharge on March 1, 1967, 
or does the record reflect that his 
disability resulted from an aggravation 
of a preexisting psychiatric disorder 
while in the service?  The diagnosis or 
diagnoses should be made in accordance 
with the Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 
1994).  If PTSD is diagnosed, the RO must 
specify for the examiners the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms and, whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If the diagnosis of PTSD is deemed 
appropriate, the examiners should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO and state whether 
it was sufficient to cause PTSD.  The 
report of examination should include the 
complete rationale for all opinions 
expressed. 

4.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the nature and severity of his claimed 
hypertension.  All indicated tests should 
be accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  The claims folder 
should be provided to the examiner prior 
to the examination.  In conducting the 
examination, the examiner should 
specifically describe any objective 
findings and subjective complaints.  The 
examiner should express an opinion as to 
any relationship between hypertension and 
the blood pressure findings noted 
inservice.  If hypertension is not found 
to exist during active duty, the examiner 
should determine whether hypertension 
became manifest within one year of the 
date of his discharge on March 1, 1967.  
The examiner should present all findings 
and opinions and the reasons therefor, in 
a clear, comprehensive and legible manner 
on the examination report.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

6.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for an acquired 
psychiatric disorder to include PTSD in 
light of Cohen, and entitlement to 
service connection for hypertension.  In 
the event that the benefits sought are 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he is notified.  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


